  Case 15-04961         Doc 32     Filed 11/13/18 Entered 11/13/18 09:23:11              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-04961
         ANGELA WEATHERS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/16/2015.

         2) The plan was confirmed on 06/23/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/09/2018.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-04961       Doc 32       Filed 11/13/18 Entered 11/13/18 09:23:11                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $29,409.80
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                  $29,409.80


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $0.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,294.33
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $1,294.33

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
BANK OF AMERICA                 Unsecured         617.00           NA              NA            0.00        0.00
CAPITAL ONE NA                  Unsecured         715.00        715.81          715.81          34.25        0.00
Cashcall Inc                    Unsecured      2,020.00            NA              NA            0.00        0.00
CAVALRY SPV I LLC               Unsecured         912.00        912.92          912.92          43.68        0.00
CHASE                           Unsecured      1,444.00            NA              NA            0.00        0.00
CORP AM FCU                     Unsecured      7,557.73            NA              NA            0.00        0.00
CORP AM FCU                     Secured       14,375.00     35,872.12        35,872.12     23,543.57    3,408.38
CORPORATE AMERICA FAMILY CU     Unsecured     11,975.25            NA              NA            0.00        0.00
CORPORATE AMERICA FAMILY CU     Unsecured      1,964.14            NA              NA            0.00        0.00
CORPORATE AMERICA FAMILY CU     Secured       14,375.00            NA              NA            0.00        0.00
CORPORATE AMERICA FAMILY CU     Secured       14,375.00            NA              NA            0.00        0.00
Delbert Services/Consu          Unsecured           0.00           NA              NA            0.00        0.00
GREAT AMERICAN FINANCE          Secured              NA       1,630.00        1,630.00           0.00        0.00
GREAT AMERICAN FINANCE          Unsecured      1,827.00           7.91            7.91           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      1,083.30       1,101.48        1,101.48          52.70        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         758.52        732.83          732.83          35.06        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      4,024.00       4,024.11        4,024.11        192.54         0.00
LVNV FUNDING                    Unsecured      1,283.00       1,350.12        1,350.12          64.60        0.00
NAVIENT                         Unsecured      5,854.00            NA              NA            0.00        0.00
NAVIENT                         Unsecured      3,500.00            NA              NA            0.00        0.00
PAYDAY LOAN STORE               Unsecured      1,900.00       1,992.62        1,992.62          95.34        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         443.00        448.32          448.32          21.45        0.00
PRA RECEIVABLES MGMT            Unsecured      2,790.00       2,790.68        2,790.68        133.52         0.00
PRA RECEIVABLES MGMT            Unsecured         648.00        648.73          648.73          31.04        0.00
PRA RECEIVABLES MGMT            Unsecured      3,841.00       3,841.39        3,841.39        183.80         0.00
QUANTUM3 GROUP LLC              Unsecured         468.00        512.36          512.36          24.52        0.00
QUANTUM3 GROUP LLC              Unsecured         436.00        444.65          444.65          21.27        0.00
QUANTUM3 GROUP LLC              Unsecured         440.00        448.72          448.72          21.47        0.00
QUANTUM3 GROUP LLC              Unsecured         547.00        558.52          558.52          26.72        0.00
QUANTUM3 GROUP LLC              Unsecured      1,640.00       1,671.82        1,671.82          79.99        0.00
QUANTUM3 GROUP LLC              Unsecured         927.00        927.17          927.17          44.36        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-04961     Doc 32       Filed 11/13/18 Entered 11/13/18 09:23:11                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                              Class   Scheduled      Asserted      Allowed         Paid          Paid
QUICK CLICK LOANS             Unsecured         167.00         71.29         71.29           0.00        0.00
SANTANDER CONSUMER DBA CHRY   Secured       29,700.00     33,963.67     33,963.67            0.00        0.00
SANTANDER CONSUMER DBA CHRY   Unsecured      1,953.00           0.00    33,963.67            0.00        0.00
SHOPNOW                       Unsecured         317.77           NA            NA            0.00        0.00
SIR FINANCE                   Unsecured         744.00        642.09        642.09          30.72        0.00
STONEBERRY                    Unsecured         292.17        306.24        306.24           0.00        0.00
TD BANK USA                   Unsecured         518.00        553.56        553.56          26.49        0.00
Trident Asset Manageme        Unsecured         137.00           NA            NA            0.00        0.00
US DEPT OF ED GREAT LAKES     Unsecured     59,651.00     64,474.02     64,474.02            0.00        0.00
US DEPT OF ED GREAT LAKES     Unsecured     15,852.00     23,267.07     23,267.07            0.00        0.00
US DEPT OF ED GREAT LAKES     Unsecured      9,500.00     11,841.00     11,841.00            0.00        0.00
US DEPT OF ED GREAT LAKES     Unsecured      5,688.00       6,742.12      6,742.12           0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00              $0.00                  $0.00
      Mortgage Arrearage                                  $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                        $69,835.79         $23,543.57              $3,408.38
      All Other Secured                               $1,630.00              $0.00                  $0.00
TOTAL SECURED:                                       $71,465.79         $23,543.57              $3,408.38

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                $0.00
       Domestic Support Ongoing                            $0.00                $0.00                $0.00
       All Other Priority                                  $0.00                $0.00                $0.00
TOTAL PRIORITY:                                            $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                         $164,991.22           $1,163.52                  $0.00


Disbursements:

       Expenses of Administration                          $1,294.33
       Disbursements to Creditors                         $28,115.47

TOTAL DISBURSEMENTS :                                                                      $29,409.80




UST Form 101-13-FR-S (09/01/2009)
  Case 15-04961         Doc 32      Filed 11/13/18 Entered 11/13/18 09:23:11                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
